PUBLIC BUILDINGS AND PUBLIC WORKS
Pursuant to the Oklahoma Public Competitive Bidding Act, the Grand River Dam Authority cannot consider a modification of a public bid, after the notice and opening time has expired, and the approval of another bid in official session.  The Attorney General has considered your request for an opinion wherein you, in effect, ask the following question: "Can the Board of Directors of the Grand River Dam Authority consider a modification of a bid, after the notice and opening time has expired, and the approval of another bid in official session?" The Oklahoma Public Competitive Bidding Act of 1974, is found in Title 61 O.S. 101 [61-101] et seq. (1975). The Grand River Dam Authority, as a state agency, must comply with the Oklahoma Public Competitive Act whenever it enters into a public construction contract or contract for construction in excess of Two Thousand, Five Hundred Dollars ($2,500.00) for the purpose of making any public improvements or constructing any public building or making repairs for the same. Section 103 of the Act states: "All public construction contracts shall be let and awarded to the lowest responsible bidder, by free and open competitive bidding after solicitation for sealed bids, in accordance with provisions of this Act" . . .  Section 110 of the Act provides that: "All bids shall be sealed and opened only at the time and place mentioned in the bid section, and read aloud in the presence of an administrative officer of the awarding public agency. Such bid opening shall be open to the public and to all bidders." The Oklahoma Supreme Court in Carpet City, Inc. v. Stillwater Municipal Hospital Authority, 536 P.2d 335
(1975) held, "Public Competitive Bidding Act of 1974 is to be strictly followed. 61 O.S. 101 [61-101] et seq. (1974)." It is apparent from reading the sections provided by that the Oklahoma Competitive Bidding Act requires sealed bids opened in public without collusion and that said bids are final when opened.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Pursuant to the Oklahoma Public Competitive Bidding Act, Title 61 O.S. 101 [61-101] et seq. (1975)., the Board of Directors of the Grand River Dam Authority cannot consider a modification of a public bid, after the notice and opening time has expired, and the approval of another bid in official session (DAVID K. McCURDY)